Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 6, 1981, which affirmed the decision of an Administrative Law Judge sustaining the initial determination of the Industrial Commissioner which reduced claimant’s benefit rate to zero, effective November 3, 1980, in accordance with subdivision 7 of section 600 of the Labor Law. Decision affirmed, without costs. (See Matter of Liss [Ross], 80 AD2d 716.) Sweeney, J.P., Casey, Yesawich, Jr., Weiss and Herlihy, JJ., concur.